                   IN THE UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION

                                         )
    KELSIE BRANSTETTER,                  )
                                         )
         Plaintiff,                      )
                                         )
    v.                                   )    No. 19-cv-2596
                                         )
    HOLLAND AMERICA LINE N.V.,           )
                                         )
         Defendant.                      )
                                         )
                                         )

                                      ORDER


         Plaintiff Kelsie Branstetter brings claims for negligence,

unseaworthiness, and failure to pay maintenance and cure 1 under

general maritime law and the Jones Act, 46 U.S.C. § 30104.

(Compl., ECF No. 1.)          Before the Court is Defendant Holland

America     Line   N.V.’s   (“HAL”)    Motion   to   Dismiss    for   Lack   of

Jurisdiction, filed October 4, 2019.            (ECF No. 15.)    Branstetter

responded on October 30, 2019.            (ECF No. 21.)    HAL replied on

November 13, 2019.        (ECF No. 23.)




1
  Maintenance is a seaman’s day-to-day living expenses. Cure is the
seaman’s medical costs. When a seaman is injured on board a ship,
employers are obligated to pay maintenance and cure until the seaman
is fit for duty, or until she has reached a point where additional
medical treatment will not help her. See Calmar S.S. Corp. v.
Taylor, 303 U.S. 525 (1938).
     For   the   following   reasons,    the   Court    lacks       personal

jurisdiction and TRANSFERS this action to the United States

District Court for the Western District of Washington.

I.   Background 2

     In March 2017, Branstetter was a seaman employed as an Image

Creator (photographer) on board a cruise ship, the MS NOORDAM.

(Compl., ECF No. 1 ¶ 9.)       Sometime between March 16 and March

19, 2017, while descending a staircase in the dining room of the

MS NOORDAM, Branstetter fell and sustained injuries.             (Id.)    In

May 2017, after working long hours on the MS NOORDAM, Branstetter

sustained other injuries to her foot.           (Id. ¶ 10.)            These

incidents left Branstetter with injuries to her lower back, left

leg, left ankle, and left foot.       (Id. ¶¶ 9, 10, 17.)       On May 21,

2017, as a result of her injuries, Branstetter was declared

medically unfit for duty and was sent home to Memphis, Tennessee,

for medical treatment.    (ECF No. 21-1 ¶ 8.)    During Branstetter’s

employment with HAL, HAL arranged and paid for all of her travel

to and from Memphis, Tennessee.       (Id. at ¶ 15.)         HAL also made

Branstetter’s    travel   arrangements   and   paid    for    her    travel-




2
  Because this Court has not conducted an evidentiary hearing on the
issue of personal jurisdiction, the Court will not consider facts
offered by HAL that conflict with those offered by Branstetter. See
Neogen Corp. v. Neo Gen Screening, Inc., 282 F.3d 883, 887 (6th Cir.
2002) (citing Serras v. First Tenn. Bank Nat’l Ass’n, 875 F.2d
1212, 1214 (6th Cir. 1989)).

                                  2
related expenses on her return home to Tennessee after she had

been declared medically unfit.          (Id. ¶ 9.)

     All of Branstetter’s medical treatment for her relevant

injuries has been in Tennessee.            (Id. ¶ 10.)     HAL has selected

every medical provider who has treated Branstetter for her

injuries, with the exception of her current treating physician,

Dr. Dean Jameson, who was selected by Branstetter but approved

by HAL.      (Id. ¶ 12.)          HAL has paid for all of the medical

treatment Branstetter has received.             (Id. ¶ 11.)

     The   MS    NOORDAM     is    registered    under   the   laws   of   the

Netherlands.     (ECF No. 15-1 ¶ 4.)       The MS NOORDAM sails primarily

in international waters and has never sailed in the waters of

Tennessee.      (Id.)

     HAL is the operator of the MS NOORDAM.              (ECF No. 1 ¶¶ 2, 4;

No. 15-1 ¶ 4.)          HAL is a company organized under the laws of

Curacao.   (ECF No. 1 ¶ 3; No. 15-1 ¶ 3.)           HAL’s corporate office

is in Seattle, Washington.          (ECF No. 1 ¶ 3; No. 15-1 ¶ 6.)         HAL

is authorized to do business and has a registered agent for

service of process in Tennessee.           (ECF No. 1 ¶ 3; No. 15-1 ¶ 5.)

HAL sells cruises to residents of all 50 states.               (ECF No. 15-1

¶ 5.)   Decisions about the issuance of maintenance and cure are

made at HAL’s corporate headquarters in Seattle, Washington.

(Id. ¶ 6.)



                                       3
II.    Standard of Review

       HAL moves to dismiss for lack of personal jurisdiction under

Federal Rule of Civil Procedure 12(b)(2).              (ECF No. 15.)        Neither

party contests the Court’s subject-matter jurisdiction. 3

       When a defendant challenges personal jurisdiction under

Rule 12(b)(2), “[t]he plaintiff bears the burden of making a

prima facie showing of the court’s personal jurisdiction over

the defendant.”      Intera Corp. v. Henderson, 428 F.3d 605, 615

(6th    Cir.    2005).      A    plaintiff      “can   meet   this       burden   by

‘establishing with reasonable particularity sufficient contacts

between    [a    defendant]         and   the    forum     state     to     support

jurisdiction.’”      Neogen Corp. v. Neo Gen Screening, Inc., 282 F.

3d 883, 887 (6th Cir. 2002) (quoting Provident Nat’l Bank v.

Cal. Fed. Sav. Loan Ass’n, 819 F.2d 434, 437 (3d Cir. 1987)).                     A

plaintiff may not rest on her pleadings, but must, by affidavit

or     otherwise,    set        forth     specific       evidence        supporting

jurisdiction.      Carrier Corp. v. Outokumpu Oyj, 673 F.3d 430, 449

(6th Cir. 2012).     Because the Court is relying solely on written

submissions and affidavits to resolve this Motion, Branstetter’s

burden    to    establish       a   prima     facie    showing      of     personal


3
  Under 28 U.S.C. §§ 1331 & 1333, district courts have original
jurisdiction “of all civil actions arising under the Constitution,
laws, or treaties of the United States” and “[a]ny civil case of
admiralty or maritime jurisdiction, . . .” Branstetter asserts
claims under the Jones Act and admiralty law. (Compl., ECF No. 1
¶ 5.) The Court has subject-matter jurisdiction.

                                          4
jurisdiction is “relatively slight.”                 Air Prods. & Controls,

Inc. v. Safetech Int’l, Inc., 503 F.3d 544, 549 (6th Cir. 2007)

(quoting Am. Greetings Corp. v. Cohn, 839 F.2d 1164, 1169 (6th

Cir. 1988)).       The Court construes the facts in the light most

favorable    to    Branstetter.         See    id.   (citing   Theunissen   v.

Matthews, 935 F.2d 1454, 1459 (6th Cir. 1991)).

     When considering a motion to dismiss for lack of personal

jurisdiction under Rule 12(b)(2), a federal court looks first to

the long-arm statute of the state in which it sits to determine

the state’s limitations on personal jurisdiction.                See Aristech

Chem. Int'l Ltd. v. Acrylic Fabricators, Ltd., 138 F.3d 624, 627

(6th Cir. 1998).        The court then assesses whether the exercise

of personal jurisdiction, if any, would be appropriate under the

Due Process Clause of the Fourteenth Amendment.                Fed. R. Civ. P.

4(k)(1)(A); see Bird v. Parsons, 289 F.3d 865, 871 (6th Cir.

2002); CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th

Cir. 1996).

III. Analysis

     The jurisdictional limits of Tennessee law and federal due

process are identical.          See Parker v. Winwood, 938 F.3d 833, 839

(6th Cir. 2019); First Cmty. Bank, N.A. v. First Tenn. Bank,

N.A., 489 S.W.3d 369, 384 (Tenn. 2015); Tenn. Code Ann. § 20-2-

223(a)(6).        The   Court    need   only    decide   whether   exercising

personal jurisdiction over HAL is consistent with federal due

                                        5
process requirements.      Bridgeport Music, Inc. v. Still N the

Water Publ’g, 327 F.3d 472, 477 (6th Cir. 2003).

     The   Due   Process   Clause       requires   that   a   non-resident

defendant have at least “certain minimum contacts with [the forum

state] such that the maintenance of the suit does not offend

‘traditional notions of fair play and substantial justice.’”

Youn v. Track, Inc., 324 F.3d 409, 417 (6th Cir. 2003) (quoting

Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)).            “There

are two kinds of personal jurisdiction within the Federal Due

Process inquiry: (1) general personal jurisdiction, where the

suit does not arise from defendant’s contacts with the forum

state; and (2) specific jurisdiction, where the suit does arise

from the defendant’s contacts with the forum state.”              Conn v.

Zakharov, 667 F.3d 705, 712–13 (6th Cir. 2012).

     General jurisdiction allows a plaintiff to sue a defendant

“on any and all claims,” regardless of the connection (or lack

thereof) between the claim and the forum.           Maxitrate Tratamento

Termico E Controles v. Super Sys., Inc., 617 F. App’x 406, 408

(6th Cir. 2015) (citing Daimler AG v. Bauman, 134 S. Ct. 746,

754 (2014)).     Specific jurisdiction “exposes the defendant to

suit in the forum state only on claims that arise out of or

relate to a defendant’s contacts with the forum.”             Kerry Steel,

Inc. v. Paragon Indus., Inc., 106 F.3d 147, 149 (6th Cir. 1997)



                                    6
(quoting Helicopteros Nacionales de Colombia S.A v. Hall, 466

U.S. 408, 414-15 & nn.8-10 (1984)).


     A. General Jurisdiction

     A court may assert general jurisdiction over a defendant

and hear any and all claims against it when its connections with

the forum state are so “continuous and systematic” as to render

it essentially “at home” in the forum state.             Goodyear Dunlop

Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (citing

Int’l Shoe, 326 U.S. at 317).       A corporation’s principal place

of business and place of incorporation are “paradigm . . . bases

for general jurisdiction.”       Daimler, 571 U.S. at 137 (internal

citations and alteration omitted).         Daimler and Goodyear brought

a “sea change” to the general jurisdiction analysis.              BNSF Ry.

Co. v. Tyrrell, 137 S. Ct. 1549, 1560 n.1 (2017) (Sotomayor, J.,

concurring in part and dissenting in part); see also Glob. Force

Entm’t, Inc. v. Anthem Sports & Entm’t Corp., 385 F. Supp. 3d

576, 581-82 (M.D. Tenn. 2019) (discussing change in depth),

appeal denied, decision amended, No. 3:18-CV-00749, 2019 WL

3288474 (M.D. Tenn. July 22, 2019).          Since Daimler, there must

be   an   “exceptional   case”   for   a    court   to   assert    general

jurisdiction over a corporation in a forum “other than its formal

place of incorporation or principal place of business . . . .”

571 U.S. at 139 n.19.



                                   7
     Both parties agree that HAL is a company organized under

the laws of Curacao, (ECF No. 1 ¶ 3; No. 15-1 ¶ 3), and that

HAL’s principal place of business is in Washington.           (ECF No. 1

¶ 3; No. 15-1 ¶ 3.)   The Court does not have general jurisdiction

over HAL on those “paradigm bases.”

     Branstetter argues alternatively that HAL made itself “at

home” in Tennessee by: (1) recruiting, hiring, and employing

Tennessee   residents   to   sell       its   cruises   in   Tennessee;   4


(2) forming and maintaining ongoing business relationships in

Tennessee; 5 (3) being authorized to do business and having a

registered agent in Tennessee; 6 (4) selling cruises to Tennessee

residents; (5) making and paying for all of Branstetter’s travel

arrangements and travel-related expenses to and from Tennessee

throughout her employment with HAL; (6) selecting Branstetter’s

medical professionals and making decisions about her medical

treatment in Tennessee; and (7) paying Branstetter’s maintenance




4
  Branstetter asserts that she has seen job listings by HAL on
LinkedIn.com for Sales Agent and Cruise Consultant positions in
Tennessee. (ECF No. 21-1 ¶¶ 17-19.)
5 Branstetter asserts that HAL has entered into continuing
contractual relationships with some Tennessee companies, including
the Grand Ole Opry and B.B. King’s Blues Club. (ECF No. 21-1 ¶¶ 20-
24.)
6
  Although germane to the full general jurisdiction analysis, the
designation of an agent in compliance with a service-of-process
statute does not automatically establish personal jurisdiction. See
Pittock v. Otis Elevator Co., 8 F.3d 325, 329 (6th Cir. 1993).
Branstetter recognizes as much. (See ECF No. 21 at 8.)

                                    8
and cure in Tennessee. 7 (See ECF No. 21 at 4-10.)       Branstetter’s

arguments are not persuasive. 8

     These activities are not enough for HAL to be considered

“at home” in Tennessee. “A corporation’s continuous activit[ies]

of some sorts within a state . . . [are] not enough to support

the demand that the corporation be amendable to suits unrelated

to that activity.”    Goodyear, 564 U.S. at 927.        “A corporation

that operates in many places can scarcely be deemed at home [for

purposes of general jurisdiction] in all of them.             Otherwise,

‘at home’ would be synonymous with ‘doing business’ . . . .”

Daimler, 571 U.S. at 139 n.20.

     HAL’s contacts with Tennessee are less than the forum-

related contacts of defendants in cases where courts have found

a lack of general jurisdiction.       See, e.g., BNSF, 137 S. Ct. at

1558 (holding that Montana lacked general jurisdiction over the

defendant railroad, although it had 2,000 miles of railroad

track in Montana; employed more than 2,000 workers there; and

maintained   a   facility   there);   Daimler,   571   U.S.   at   136-39



7 The Court need not address HAL’s evidentiary objections to some of
Branstetter’s exhibits because the Court does not rely on them in
reaching its conclusion. (See ECF No. 23-1 at 1-19.)
8
  Some of Branstetter’s arguments are more relevant to the Court’s
specific jurisdiction analysis. See infra, at 14-15. “[T]ies
serving to bolster the exercise of specific jurisdiction do not
warrant a determination that, based on those ties, the forum has
general jurisdiction over a defendant . . . . “ See Goodyear, 564
U.S. at 927 (citation omitted and emphasis in original).

                                  9
(holding    that   California         lacked   general      jurisdiction     over

defendant     although       it   operated       multiple     California-based

facilities; it was the largest supplier of luxury vehicles in

California; and its in-state sales accounted for 2.4% of its

sales); Helicopteros, 466 U.S. at 414-16 (no jurisdiction over

foreign corporation that sent officers to forum for a negotiating

session; accepted checks drawn from a forum bank; purchased

equipment from the forum; and sent personnel to the forum to be

trained); Shute v. Carnival Cruise Lines, 897 F.2d 377, 381 (9th

Cir. 1990) (no jurisdiction over defendant cruise line when its

contacts with Washington included advertising in the local media;

mailing     brochures;       paying    commissions       to   travel    agents;

conducting promotional seminars; and selling vacation cruises to

Washington residents), rev’d on other grounds, 499 U.S. 585

(1991).

     This is not an “exceptional case” where a finding of general

jurisdiction in a forum other than the defendant’s place of

incorporation      or    principal       place     of    business   would      be

appropriate.    See Daimler, 571 U.S. at 139 n.19.             The Court lacks

general jurisdiction over HAL.

     B. Specific Jurisdiction

     “The inquiry whether a forum State may assert specific

jurisdiction    over     a    nonresident      defendant      focuses   on   the

relationship among the defendant, the forum, and the litigation.”

                                        10
Walden v. Fiore, 571 U.S. 277, 283–84 (2014) (internal quotation

marks and citations omitted). The Sixth Circuit has established

a three-part test for determining whether there is specific

jurisdiction:

     First, the defendant must purposefully avail himself of the
     privilege of acting in the forum state or causing a
     consequence in the forum state. Second, the cause of action
     must arise from the defendant’s activities there. Finally,
     the acts of the defendant or consequences caused by the
     defendant must have a substantial enough connection with
     the forum state to make the exercise of jurisdiction over
     the defendant reasonable.

S. Mach. Co. v. Mohasco Indus., Inc., 401 F.2d 374, 381 (6th

Cir. 1968); see also AlixPartners, LLP v. Brewington, 836 F.3d

543, 549-50 (6th Cir. 2016); Harmer v. Colom, 650 F. App’x 267,

272 (6th Cir. 2016).

     To analyze specific jurisdiction, the Court must consider

each asserted claim.   Bd. of Forensic Document Examiners, Inc.

(BFDE) v. Am. Bar Ass’n, No. 16-CV-2641-JPM-tmp, 2017 WL 549031,

at *3 (W.D. Tenn. Feb. 9, 2017) (citing SunCoke Energy Inc. v.

MAN Ferrostaal Aktiengesellschaft, 563 F.3d 211, 220 (6th Cir.

2009) (White, J., concurring)).     Branstetter does not address

why the Court has specific jurisdiction over each individual

claim, but asserts many different reasons that the Court has

personal   jurisdiction    generally.    The    Court   analyses

Branstetter’s arguments for jurisdiction as they relate to each

of her claims.


                               11
   1. Negligence and Unseaworthiness


       This   Court    does    not   have    specific    jurisdiction   over

Branstetter’s         negligence       and     unseaworthiness       claims.

Branstetter’s claims of negligence and unseaworthiness do not

“arise from [HAL]’s activities” in Tennessee, nor do they arise

from   “an    activity    or   an    occurrence   that    t[ook]   place   in

[Tennessee].”     Bristol-Myers Squibb Co. v. Super. Ct. of Cal.,

137 S. Ct. 1773, 1781 (2017); Mohasco, 401 F.2d at 381.

       “In order for a court to exercise specific jurisdiction

over a claim, there must be an ‘affiliation between the forum

and the underlying controversy, principally, [an] activity or an

occurrence that takes place in the forum State.’” Bristol-Myers,

137 S. Ct. at 1781 (alteration in original) (quoting Goodyear,

564 U.S. at 919).        The connection between the in-state activity

and the cause of action must be “substantial.”                     Cmty. Tr.

Bancorp, Inc. v. Cmty. Tr. Fin. Corp., 692 F.3d 469, 472–73 (6th

Cir. 2012).      “The ‘arising from’ element” of specific personal

jurisdiction “is not satisfied unless ‘the operative facts of

the controversy arise from the defendant’s contacts with the

state.’”      Magna Powertrain De Mexico S.A. De C.V. v. Momentive

Performance Materials USA LLC, 192 F. Supp. 3d 824, 830 (E.D.

Mich. 2016) (citing Calphalon Corp. v. Rowlette, 228 F.3d 718,

723 (6th Cir. 2000)).



                                       12
     Generally, a defendant’s conduct that occurs outside the

forum state, but affects a plaintiff who has connections to the

forum state, is not enough to establish specific jurisdiction.

See Bristol-Myers, 137 S. Ct. at 1781–82 (citing Walden, 571

U.S. at 291); Reynolds v. Int’l Amateur Athletic Fed’n, 23 F.3d

1110, 1120 (6th Cir. 1994); cf. MAG IAS Holdings, Inc. v.

Schmuckle, 854 F.3d 894, 901 (6th Cir. 2017) (“[A]n out-of-state

injury to a forum resident, standing alone, cannot constitute

purposeful availment.”) (citing Walden, 571 U.S. at 286-87).

Branstetter concedes that her injuries arose from incidents that

occurred during her time onboard the MS NOORDAM.                  (See ECF No.

1 ¶¶ 9-17.)        She does not assert that the MS NOORDAM was in

Tennessee    waters    during      that    time.      Her    negligence     and

unseaworthiness      causes   of   action    did   not    arise    from   HAL’s

activities    in    Tennessee.        She    cannot      establish    specific

jurisdiction over those claims.            See Mohasco, 401 F.2d at 381;

Harmer, 650 F. App’x at 272 (affirming district court’s finding

of no specific jurisdiction when the “actions alleged to have

harmed the [plaintiffs] in Tennessee arose from [the defendant’s]

actions in Mississippi”); Maxitrate Tratamento, 617 F. App’x at

409 (holding that there was no specific jurisdiction where the

accident on which the underlying lawsuit was based occurred “a

continent away”); Pittock v. Otis Elevator Co., 8 F.3d 325, 328

(6th Cir. 1993) (holding that an Ohio court did not have personal

                                      13
jurisdiction when the injuries and alleged negligence occurred

in Nevada).

       Branstetter      argues    that    HAL’s   hiring     her,       a   Tennessee

resident, and HAL’s payment for her travel between the MS NOORDAM

and    Tennessee      before     her     injuries,     creates      a       sufficient

affiliation      among      Tennessee,     HAL,   and    her     negligence          and

unseaworthiness claims. 9         (ECF No. 21 at 8.)         Any connection is

“attenuated” at best and is not the “substantial connection”

necessary to support jurisdiction over HAL.                    See Burger King

Corp. v. Rudzewicz, 471 U.S. 462, 475, 478 (1985); Walden, 571

U.S. at 284; cf. Calphalon, 228 F.3d at 722 (the mere existence

of a contract between the defendant and an Ohio citizen was

insufficient to confer personal jurisdiction over defendant);

Cunningham      v.    Sunice,    Inc.,    No.   M201801129COAR3CV,            2019    WL

4120742,   at    *4    (Tenn.    Ct.     App.   Aug.   29,   2019)      (employer’s

knowledge that employee resided in Tennessee was not enough to

establish specific jurisdiction).

       Branstetter argues that HAL has other “forum contacts” that

are    sufficient      to   establish     specific     jurisdiction          over    her

negligence and unseaworthiness claims.                  (See ECF No. 21 at 6-

10.)     Specifically, HAL “recruit[s], hir[es], and employ[s]


9
  Arguments related to HAL’s connections to Tennessee after
Branstetter’s injuries occurred are not persuasive because
Branstetter’s negligence and unseaworthiness claims could not arise
from those post-hoc connections. (See ECF No. 21 at 4-5.)

                                          14
Tennessee residents to sell its cruises in Tennessee”; HAL has

“formed   and    maintain[ed]   ongoing    business    relationships        in

Tennessee”; and HAL has a registered agent and is authorized to

do business in Tennessee.       (See ECF No. 21 at 6-8.)

     Branstetter’s     argument   is    foreclosed    by   Bristol-Myers.

Bristol-Myers explicitly rejected California’s “sliding scale”

approach, which balanced the connection between the forum and

the specific claims at issue against the defendant’s extensive

forum contacts unrelated to those claims.             See Bristol-Myers,

137 S. Ct. at 1781.     Under the Sixth Circuit’s Mohasco test, a

defendant’s extensive forum contacts might speak to whether a

defendant “purposefully avail[ed]” itself of acting in the forum

state, but the requirement that the cause of action arise from

the defendant’s activities in the state is a necessary criterion.

See Harmer, 650 F. App’x at 272 (affirming district court in

finding    no    specific   jurisdiction     because       the        plaintiff

“founder[ed] on [Mohasco’s] second requirement”).                “When there

is   no   such   connection,    specific    jurisdiction         is     lacking

regardless of the extent of a defendant’s unconnected activities

in the State.”      See Bristol-Myers, 137 S. Ct. at 1781 (citing

Goodyear, 564 U.S. at 931).

     The Court lacks specific jurisdiction over Branstetter’s

negligence and unseaworthiness claims.



                                   15
      2. Failure to Pay Maintenance and Cure


       The Court assumes without deciding that Branstetter has

adequately pled a claim for failure to pay maintenance and cure

and    that   claim   is   not   moot. 10   (Compl.,   ECF   No.   1    ¶   18.)

Branstetter argues that HAL’s selection of Tennessee medical

professionals and participation in decisions about her medical

treatment in Tennessee support her argument that HAL could

“reasonably anticipate” being hailed into court in Tennessee.

(See ECF No. 21 at 4-5.)            Branstetter also argues that HAL’s

arrangement of her travel and payment for her travel expenses to

Tennessee     following    her    shipboard   injuries   support       specific

jurisdiction over HAL.           (See id. at 8.)    HAL argues that this

Court does not have specific jurisdiction over Branstetter’s

maintenance     and    cure   claim    because   decisions    about     paying

maintenance and cure occur at HAL’s principal place of business

in Washington.        (ECF No. 13 at 10; No. 23 at 7.)             HAL argues

that, although Branstetter might experience the effects of those




10Branstetter states in an affidavit attached to her response that
HAL “has paid for all of the medical treatment that I have received
as a result of my injuries” and that HAL “paid [her] back
maintenance” after she filed this lawsuit. (ECF No. 21-1 ¶¶ 11,
14.) Complete payment does not moot a failure to pay a maintenance
and cure claim because other damages may still be available. See
Atl. Sounding Co. v. Townsend, 557 U.S. 404, 424 (2009) (punitive
damages); Vaughan v. Atkinson, 369 U.S. 527, 530–31 (1962)
(attorney’s fees).

                                       16
decisions    in   Tennessee,      that    is    insufficient   to   establish

specific jurisdiction.      (See id.)

       The   Court   does   not     have       specific   jurisdiction    over

Branstetter’s failure to pay maintenance and cure claim.                 Courts

have found that a defendant’s payment of maintenance and cure in

a forum state does not establish specific jurisdiction over a

claim for failure to pay maintenance and cure.               See, e.g., Zain

v. Maersk Line, Ltd., No. 08-10782, 2008 WL 3058467, at *3 (E.D.

Mich. July 31, 2008); Stewart v. Luedtke Eng’g Co., No. C 05-

3467 SBA, 2006 WL 334644, at *4 (N.D. Cal. Feb. 10, 2006);

Frisella v. Transoceanic Cable Ship Co., 181 F. Supp. 2d 644,

649 (E.D. La. 2002); Am. Overseas Marine Corp. v. Patterson, 632

So. 2d 1124, 1127 n.4 (Fla. Dist. Ct. App. 1994); Ortiz v.

Wilmington Tr. Co., 1992 WL 474579, at *3 (D. Haw. 1992).                   Two

of those courts rejected the arguments Branstetter is making

now:   that jurisdiction is proper because the defendant selected

and paid for the plaintiff’s medical treatment in the forum state

and paid for travel expenses back to the forum state post-injury.

See Zain, 2008 WL 3058467, at *1; Stewart, 2006 WL 334644, at

*4.

       Some courts have found, in part, that a defendant’s post-

injury payment of maintenance and cure to an individual in a

forum state can establish specific personal jurisdiction over a

claim for failure to pay maintenance and cure.              See, e.g., Coats

                                         17
v. Penrod Drilling Corp., 5 F.3d 877, 884 (5th Cir. 1993);

Shipley    v.       Excell     Marine    Co.,      No.   CIV.A.     07-3671,     2007    WL

3046638, at *4 (E.D. La. Oct. 18, 2007); Potts v. Cameron

Offshore Boats, Inc., 401 F. Supp. 2d 733, 737 (S.D. Tex. 2005);

Hall v. Envtl. Chem. Corp., 64 F. Supp. 2d 638, 642–43 (S.D.

Tex. 1999).         Those courts, however, did not hold that payment of

maintenance and cure, alone, was sufficient to sustain specific

jurisdiction.            See Coats, 5 F.3d at 884; Shipley, 2007 WL

3046638,       at    *4;      Potts,    401    F.    Supp.     2d    at   737    (“Paying

maintenance and cure in another state is a purposeful contact

with that state, although that action alone cannot sustain

personal jurisdiction.”).               In finding jurisdiction, those courts

relied    on    other,        distinguishable        facts,     including       the    pre-

injury, direct recruitment of the plaintiff in the forum state.

See   Coats,        5    F.3d    at     882     (recruiting         the   plaintiff      in

Mississippi;         agreeing      to    transport       the    plaintiff       back    to

Mississippi; and returning the plaintiff to Mississippi for

medical treatment paid for by the defendant were factors in

finding specific jurisdiction); Potts, 401 F. Supp. 2d at 737

(“This    Court         has   specific    jurisdiction         over       a   controversy

stemming from the employment of a Texas worker hired through the

efforts of a Texas recruiting company when the worker was treated

in Texas, had his paychecks sent to a Texas company for some

period of his employment, and received maintenance and cure

                                              18
payments in Texas.”); Hall, 64 F. Supp. 2d at 643 (holding that

the defendant had sufficient minimum contacts with the forum

state where the defendant targeted the forum state for employment

prospects, which resulted in their hiring of the plaintiff;

mailed the plaintiff’s paychecks to the plaintiff’s residence in

the forum state; the plaintiff received medical care in the forum

state    (some    of    which   was   paid   by   the    defendant);     and    the

defendant     again      recruited    the    plaintiff         for   out-of-state

employment during his recovery).

        These cases are also distinguishable because the defendants

initially paid maintenance and cure, and then stopped.                        Thus,

arguably, the injury that led to the cause of action, stopping

payment, happened within the state. 11            See Coats, 5 F.3d at 883

(“Finally,       [the   defendant]     terminated       its    payment   of    [the

plaintiff’s]       medical      expenses     while      [the    plaintiff]      was

hospitalized in Mississippi.”); Hall, 64 F. Supp. 2d at 643 n.2

(“[O]ne of the major contentions driving Plaintiff’s suit in

this case — the termination of Plaintiff’s medical benefits —


11The negligent failure to pay maintenance and cure is tortious
conduct that makes the employer responsible for any aggravation of
the injury suffered by the seaman. See The Iroquois, 194 U.S. 240
(1904). The duty to pay maintenance and cure commences when the
seaman is injured and leaves the ship. Morales v. Garijak, Inc.,
829 F.2d 1355, 1988 AMC 1075 (5th Cir. 1987). The duty of payment
is imposed on the seaman’s employer. Id. That duty continues until
the seaman reaches the point of “maximum cure.” Holmes v. J. Ray
McDermott & Co., 734 F.2d 1110, 1985 AMC 2024 (5th Cir. 1984),
overruled on other grounds, Guevara v. Maritime Overseas Corp., 59
F.3d 1496 (5th Cir. 1995).

                                        19
arose in Texas and is directly related to Defendant’s activities

within the Southern District of Texas.”).

      In the cases finding specific jurisdiction, there was a

greater nexus among the forum State, the underlying claims, and

the   defendants’    conduct,   i.e.,   initial   recruitment   of   the

plaintiff in the forum state and actions by the defendant in the

forum state that created the injury underlying the cause of

action.   Here, Branstetter does not allege that she was hired by

HAL as a result of a recruitment process targeted specifically

at Tennessee.       She does not allege that HAL started to pay

maintenance and cure and then stopped.            (She alleges to the

contrary – that HAL never paid maintenance and only paid back-

maintenance after she filed this present lawsuit.)       This case is

more consistent with the cases that hold a defendant’s payment

of maintenance and cure in a forum state is not sufficient to

establish specific jurisdiction.        See Stewart, 2006 WL 334644,

at *4 (“[T]he mere fact that [the defendant] fulfilled its

[maintenance and cure] obligations . . . while Plaintiff was

residing in California is not sufficient to establish personal

jurisdiction over [the defendant] in this forum.”); Ortiz, 1992

WL 474579, at *3 (“The mere fact that [the plaintiff] ended up

in Hawaii after his alleged injury is not sufficient to justify

an exercise of specific jurisdiction over the defendants.”).



                                   20
      The   Court   does   not   have   specific    jurisdiction     over

Branstetter’s failure to pay maintenance and cure claim.


IV.   Transfer

      Branstetter asks as an alternative to dismissal that the

Court transfer this case to the United States District Court for

the Western District of Washington.        (ECF No. 21 at 11.)        HAL

does not address this request in its reply brief.

      A district court may “dismiss, or if it be in the interests

of justice, transfer such case to any district or division in

which it could have been brought.”         28 U.S.C. § 1406(a); see

also 28 U.S.C. § 1404(a) (“For the convenience of parties and

witnesses, in the interest of justice, a district court may

transfer any civil action to any other district or division where

it might have been brought or to any district or division to

which all parties have consented.”). The purpose of transferring

cases is to “prevent the waste ‘of time, energy and money’ and

‘to   protect    litigants,   witnesses,   and     the   public   against

unnecessary inconvenience and expense.’”         Van Dusen v. Barrack,

376 U.S. 612, 616 (1964) (quoting Cont’l Grain Co. v. Barge FBL-

585, 364 U.S. 19, 26-27 (1960)). Courts may transfer cases under

§ 1406(a) when they lack personal jurisdiction over a party in

the transferor district.      See Goldlawr, Inc. v. Heiman, 369 U.S.

463, 466-67 (1962); Flynn v. Greg Anthony Constr. Co., 95 F.

App’x 726, 738 (6th Cir. 2003).     If the court decides to transfer
                                   21
under § 1406(a), however, it must send the case to a “district

or division in which it could have been brought.”    Goldlawr, 369

U.S. at 465 (quoting 28 U.S.C. § 1406(a)).      That requires that

the transferee forum have proper venue and personal jurisdiction

over the parties.    Id. at 466-67.

       Both parties agree that HAL’s principal place of business

is in Seattle, Washington.      (ECF No. 1 ¶ 3; No. 15-1 ¶ 6.).

Courts have general personal jurisdiction over defendants where

their principal place of business is.     See Daimler, 571 U.S. at

137.     The United States District Court for the Western District

of Washington would have personal jurisdiction over HAL.

       In federal question cases, venue is proper in:


       (1) A judicial district in which any defendant resides, if
       all defendants are residents of the State in which the
       district is located;
       (2) A judicial district in which a substantial part of the
       events or omissions giving rise to the claim occurred, or
       a substantial part of property that is the subject of the
       action is situated; or
       (3) If there is no district in which an action may otherwise
       be brought as provided in this section, any judicial
       district in which any defendant is subject to the court's
       personal jurisdiction with respect to such action.


28 U.S.C. § 1391(b); Thurman v. Michael W. Boyd Law Firm, No.

12-2709-JDT-tmp, 2013 WL 1103645, at *2 (W.D. Tenn. Mar. 15,

2013).     Here, HAL would be subject to the court’s personal

jurisdiction in the United States District Court for the Western




                                 22
District of Washington.       Venue in that district would be proper

under § 1391(b).

     To spare Branstetter the delay and expense in re-filing

this action and reserving HAL as a defendant, the Court finds

that the interests of justice favor transfer to a proper venue

instead of outright dismissal.

V.   Conclusion

     For   the    foregoing   reasons,   the   Court   lacks   personal

jurisdiction and TRANSFERS this action to the United States

District Court for the Western District of Washington.



So ordered this 20th day of December, 2019.



                                   /s/ Samuel H. Mays, Jr.
                                  Samuel H. Mays, Jr.
                                  UNITED STATES DISTRICT JUDGE




                                   23
